DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third horizontal wire of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, first paragraph, claims a third horizontal wire, but the position of this wire is indefinite.  It doesn’t establish a relative relationship with the first and second horizontal wire.  Nor does it establish its’ position in the panel relative to the first and second vertical wire.  The claim establishes the relationship between the first/second horizontal wire and the first/second vertical wire, but doesn’t establish the relationship with a third horizontal wire.  Clarification is requested.
Claim 1, third paragraph, it is not clear which end of the first hook is attached to the short horizontal wire and which end is engaging the third horizontal wire or how it is engaged with the third horizontal wire since it is not clear where or what the third horizontal wire is.  The term “short” is relative term and renders the claim indefinite.  The term doesn’t structurally define the limitation in a definitive manner.  It is unclear from the claim and figures how many horizontal bars the hook is engaging at one time?  Clarification is requested.
Claim 15, this claim introduces another third horizontal wire.  It is unclear if this is the same third horizontal wire that was introduced in claim 1?  It is not clear what end of the hook engages the short horizontal wire and what the other end of the hook is attached too?  Clarification is requested.
Claims 2, 4-7, 10-14 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,883,463 to Link in view of Precision Pet Products Inc., Wire Crates, Exercise Pens and Accessories, Advertisement, published at least as early 2007, from IDS filed 17 June 2016 of parent application 13/ 913,625 and U.S. Patent No. 5,943,982 to Askins et al.
Regarding Claims 1, 2, 7, 4 and 15, Link teaches an animal enclosure comprising: a panel having a first horizontal wire, a second horizontal wire, a third horizontal wire (Link Fig. 4 and 6) a first vertical wire extending between the first and second horizontal wires and a second vertical wire extending between the first and second horizontal wires, the first and second wires and the first and second horizontal wires forming an opening sized and configured to enable an animal to pass therethrough (Link Fig. 1 face or crate that receives door #52); a third vertical wire adjacent the second  vertical wire (Link Fig. 4); a door having an upper horizontal wire, a lower horizontal wire, and a first vertical wire and a second vertical wire,  a third vertical wire adjacent the second vertical wire (Link Fig. 4) each of the first and second vertical wires extending between the upper and lower horizontal wires of the door so as to define an outer perimeter of the door (Link Fig. 6 #52), each of the upper horizontal wire and the lower horizontal wire of the door being pivotally attached to the first vertical wire of the panel (Link Fig. 6 #52 pivots around #66) so that the door is pivotal between a closed position and an 
Link teaches the use of a plurality of hooks to connect members of the wire crate securely together (Link #35; holds the panels of the crate in place but isn’t used to hold the door in place), but is silent on the placement as claimed of a first hook, second hook, third hook and fourth hook along with the door is vertically movable between a latched position and an unlatched position. However, Precision Pet Products (PPP) teaches an animal door system for an animal enclosure, a hook fabricated from a wire rod that is curved to form a blunt tip of the hook (PPP picture of crate has a hook fixed on the top center horizontal wire of the door that receives the horizontal wire rod of the top portion of the front cage panel), the horizontal wire rods wrapped around the vertical wire rod of the frame is gapped away from upper horizontal wire rods of the frame so that the door is vertically slideable about the vertical wire rod of the frame enabling the door to slide in the upward direction to an upward position and in a downward direction to a downward position, the entry of the hook capable of receiving
a horizontal wire rod when in the closed position and in the downward position (PPP operational function of crate door in the picture, the door slides so that the hook can engage and disengage the horizontal wire).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Link with the teachings of PPP at the time of the invention for a more secure closure.  The 
Furthermore, Link as modified by PPP is silent on the use of the second, third and fourth hooks and that the first, second, third and fourth hook are disposed entirely within the perimeter of the door. However, the modification is merely an obvious engineering design choice involving the duplication of a known element for a multiple effect performing the same intended function [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA I960)] for a secure hold and does not present a patentably distinct limitation over the prior art of record. The modification is merely the shifting the location of a known element performing the same intended function which does not present a patentably distinct limitation over the prior art of record [In re Japikse, 181 F.2d 1019,1023, 86USPQ 70, 73 (CCPA 1950)] for a more secure closure to prevent/delay the dog from opening and for more compact storage. The modification is merely an “obvious to try" choosing from a finite identified, predictable solutions with a reasonable expectation of success.
Link as modified teaches the first hook, the second hook, the third hook and fourth hook are configured to engage the first and second horizontal wires of the panel adjacent the first and second vertical wires of the panel forming the perimeter of the opening to secure the door in the closed position (assemble product of Link as modified by PPP, applicant hasn't claimed direct engagement nor directly adjacent). Link teaches that it is known to place at least two hooks adjacent the sides of a panel to securely hold the panel in position, i.e. Link teaches the explicit configuration of two hooks on each end of a panel adjacent the sides of the panel and PPP teaches the knowledge of using curved hooks to help secure a door panel.
Link as modified teaches the first hook, the second hook, the third hook, and the fourth hook being vertically movable between the latched position and the unlatched position (PPP teaches the door moves up and down to engage the hook on the horizontal wire, Link as modified with a plurality of duplicated hooks would function in the same manner.)
delimited by the second and third vertical wires of the door so as to be substantially disposed in an area outside of the opening in the panel and with the out outer perimeter of the door when the door is in the closed position (the term delimited does not exclude the wire extending past these two vertical wires nor extending the length of the door panel; delimited is interpreted as surrounded and/or bordered;  the horizontal members of the door panel and Link teaches a plurality of horizontal members, each portion of the wire is surrounded/bordered by the vertical wires; the structure of Link satisfies the broad limitation of the short horizontal wire, the portion of the horizontal wire of Link that extends between the second and third vertical wires is “substantially” disposed in an area outside the opening).  Alternatively, Link as modified by PPP teaches that a hook connects to a horizontal member to secure in place.  Placement of the horizontal member accompanies the obvious modification of duplicating and shifting the hooks.  The hook and horizontal members are known merely moving them and duplicating them is an obvious modification for one ordinary skill in the art.  The claim language is not explicit and is indefinite with regard to the length of the horizontal member.
Link as modified teaches a first hook attached to the short horizontal wire (the horizontal wires in the door panel are short relative to the horizontal wire members in the side panels of the crate) of the door such that the first hook is entirely within the perimeter of the door and configured to engage one of the first horizontal wire of the panel and the third horizontal wire of the panel adjacent the second vertical wire in the area outside the opening in the panel.
Link as modified by PPP teaches the claimed vertical and horizontal wire configurations as claimed, but is merely silent on the positioning of the hook relative to these wires.
The claimed placement of the first hook is rejected under the same arguments as presented in the above paragraphs.  The placement of the claimed hook is merely an obvious modification.  All of the claimed hooks have the same structure and operate in the same function.  Merely duplicating and shifting the location of the hooks around the perimeter of the door is an obvious modification for one ordinary skill in the art.
In addition, Askins is cited as support for the general knowledge of the known placement of hooks for securing a crate door in the door panel in an area that is within the perimeter of the door, but beyond the opening in the crate (Askins Fig. 3D).  Askins is merely cited to teach the known positioning of hooks on the door in relation to the face panel and not the operation of the 
Regarding Claim 5, Link as modified teaches wherein the first horizontal wire of the door is configured to be disposed at least partly within the opening of the panel when the door is in the closed position, and the second horizontal wire of the door is configured to be disposed completely outside the opening of the panel when the door is in the closed position (applicant’s use of the terms first and second are indefinite to clearly identify the location that door of Link Fig. 4 satisfies the vague nature of the claim).
Regarding Claim 6, Link as modified teaches the latch is disposed on a side of the door opposite a side in which each of the first horizontal wire and the second horizontal wire of the door are pivotally attached to the first vertical wire of the panel (Link Fig. 4).
Regarding Claim 10, Link as modified teaches each of the first, second, third and fourth hooks has a first vertical portion and a second vertical portion, each of the first and second vertical portions being attached to the door (Link #35 and PPP hook).
Regarding Claim 11, Link as modified teaches the latch is rotatable about a longitudinal axis (Link #58).
Regarding Claim 12, Link as modified teaches further comprising a handle configured to enable the door to move in the vertical direction (Applicant hasn't claimed the structure of the handle, any structure on the door can be interpreted as a handle, the examiner interprets the “U” shaped member of the latch of Link as the handle).

Regarding Claim 14, Link as modified teaches the first hook is disposed outside of a perimeter of the opening when the door is in the closed position and the latched position (PPP hook; alternatively, a result of the obvious engineering design choice of a shift in location).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 10-15 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
The examiner maintains that Link teaches the crate and door structure of vertical and horizontal wires and a door panel.  PPP teaches the known use of securing a door panel with a hook.  Further modification regarding the placement of the hooks on the door panel is maintained as an obvious modification since all the hooks have the same structure and operate as the same function.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
The examiner reiterates that the prior art reference Link establishes the known panel perimeter of horizontal and vertical wires, the known latched door perimeter with horizontal and vertical members. Link teaches it is known to use hook members to secure the panel sides of the crate in an assembled state (Link Fig. 1 shows the front panel secured to the roof panel and the right side panel secured to the front panel via multiple hook members). Link teaches the general knowledge of one of ordinary skill in the art, i.e. he discloses the knowledge that it 
Both the prior art reference of PPP and applicant’s claimed invention operate in the same manner. PPP establishes the knowledge of one of ordinary skill in the art that it is known to place door latch on the side of a door panel in combination with a hook member on the door perimeter that engages horizontal members of the crate face panel by sliding the door panel up and down to engage the hook to help keep the door closed. The modification to the teachings of the prior art is merely the duplication of a known mechanisms for additional mechanisms to further keep the door closed. PPP teaches the combination of two styles of hooks, i.e. the sliding latch on the side of the door panel and the hook on the top of the 
The examiner has taken only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made. Link as modified by PPP teaches the known combination of the two styles of securing mechanisms of the latch and hook on a door panel and the prior art of record operates in the same manner as the claimed invention. It would have been obvious to one of ordinary skill in the art to modify he teachings of Link with the teachings of PPP at the time of the invention to securely/safely close the door for puppies as taught by PPP.
Link has established the overlapping door of a wire animal enclosure that is secured closed by a sliding latch and the use of downward turned hooks to secure wire panels together. Link is modified by the known teachings of PPP and know general knowledge of PPP to use a downward turned hook to secure the door to the front panel. Merely duplicating and shifting the location of the hook of PPP is an obvious engineering design choice and does not present a patentably distinct limitation over the prior art of record. The ability of PPP to engage the hook by sliding the door is readily apparent from the operation of the device. One would be motivated to make the claimed modifications for safe closure, secure closure and happy puppies as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 February 2021